Case 10-13604-KHK             Doc 392    Filed 12/13/18 Entered 12/13/18 14:27:23      Desc Main
                                        Document      Page 1 of 3
                                                                                   BWW#: VA-92705



                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division

 IN RE:                                                        Case No. 10-13604-KHK
 MICHAEL WAYNE CRAWFORD
 AKA MICHAEL W CRAWFORD                                        Chapter 11
        Debtor
 _______________________________
 THE BANK OF NEW YORK MELLON FKA
 THE BANK OF NEW YORK, AS TRUSTEE
 (CWALT 2005-10CB)
        Movant
 v.
 MICHAEL WAYNE CRAWFORD
 AKA MICHAEL W CRAWFORD
        Debtor/Respondent


                                    CERTIFICATE OF DEFAULT

        Upon information provided by The Bank of New York Mellon fka The Bank of New
 York, as Trustee (CWALT 2005-10CB) (“Movant”) the undersigned counsel, Lauren French and
 BWW Law Group, LLC, hereby files this Certificate of Default, and respectfully represents as
 follows:

        1.      The Debtor, Michael Wayne Crawford aka Michael W Crawford, has executed
 and delivered or is otherwise obligated under the terms of a promissory note currently payable to
 the Movant, the payment of which is secured by a deed of trust encumbering real property
 known as 509 Mallory Street North, Hampton, VA 23663 (the “Property”).

        2.     On July 12, 2012 a Second Amended/Modified Chapter 11 Plan (the “Amended
 Plan”) was filed with this Court. An order confirming the Amended Plan was entered on
 February 12, 2013.

         3.    The Debtor is in default under the terms of the confirmed Amended Plan and has
 failed to make payments as required by Article IV (4a). Consequently, on August 30, 2018 the
 Movant filed with the court and mailed to the Debtor and Debtor’s counsel a Notice of Default,
 in accordance with the terms of the of the Amended Plan.

        4.      The Debtor has not cured the default or filed an objection with the Court stating
 any other reason why an order granting relief from the automatic stay should not be entered.


 ___________________________
 Lauren French, VSB# 85478
 8100 Three Chopt Road, Suite 240
 Richmond, VA 23229
 (804) 282-0463 (Phone)
 Counsel for the Movant
Case 10-13604-KHK      Doc 392    Filed 12/13/18 Entered 12/13/18 14:27:23        Desc Main
                                 Document      Page 2 of 3


        5.      Having complied with the terms of the Amended Plan, the Movant requests that
 the Court enter an order terminating the automatic stay as it pertains to the Property.

                                           Respectfully Submitted,

 Dated: December 13, 2018                  /s/ Lauren French
                                           _________________________
                                           Lauren French, VSB# 85478
                                           BWW Law Group, LLC
                                           8100 Three Chopt Road, Suite 240
                                           Richmond, VA 23229
                                           (804) 282-0463 (phone)
                                           (804) 282-0541 (facsimile)
                                           bankruptcy@bww-law.com
                                           Counsel for the Movant
Case 10-13604-KHK        Doc 392     Filed 12/13/18 Entered 12/13/18 14:27:23            Desc Main
                                    Document      Page 3 of 3


                                  CERTIFICATE OF SERVICE

         I certify that on this 13th day of December, 2018, the following person(s) were or will be
 served with a copy of the foregoing Certificate of Default electronically via the CM/ECF system
 or by first class mail, postage prepaid:

 Judy A Robbins, Trustee
 Office of the U.S. Trustee – Region 4
 115 South Union Street, Room 210
 Alexandria, VA 22314

 R.A. Hurley
 10021 Balls Ford Rd, Suite 200
 Manassas, VA 20109

 Michael Wayne Crawford
 aka Michael W Crawford
 509 Mallory Street North
 Hampton, VA 23663

         I further certify that on this 13th day of December, 2018, the following persons were or
 will be served a copy of the foregoing Notice of Default by hand-delivery, Federal Express or
 similar recognized overnight courier service, or by certified mail, return receipt requested:

 Michael Wayne Crawford
 13171 Quade Lane
 Woodbridge, VA 22193

 Raymond Pring, Jr.
 The Law Office of Raymond R. Pring, Jr.
 9161 Liberia Avenue, Suite 100
 Manassas, VA 20110

                                                      /s/ Lauren French
                                                      Lauren French
